Barbour, J.
I concur in the opinion of Justice Robertson. But the facts, which sufficiently appear in the moving papers, that the defendants, knowing they were insolvent, retained the measurer’s return which had been sent to them according to the custom in the business, simply for the purpose of enabling them to learn how much wheat there was, so that they could send to the plaintiff the precise amount of money to which he was entitled under the contract of purchase, and that they used such return to obtain possession of the wheat, after the plaintiff demanded that the same he returned or the wheat paid for, were sufficient, of themselves, unconnected with any other circumstances, to show a design on the part of the defendants to defraud the plaintiff out of the purchase price of the wheat when such purchase was made. The purchase, the sending and retention of the return, and the use thereof for the purpose of obtaining possession of the wheat with intention to defraud the plaintiff, each, constituted a portion of the res gestee. This, also, covers the objection to the summons; which is for a specific amount.
Order affirmed.